DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the amendments.
Specification
Amendments to the specification filed 11/29/2021 are acceptable and have been entered.
Claim Objections
Claims 2-8 and 11 are objected to because of the following informalities:  Claim 2, line 3 recites “an upper planar surface portion” but this language is not consistently used throughout the claims and at times “the upper surface portion” is used instead. The claims should be amended to use consistent terminology to avoid confusion. See claim 2, line 10; claim 3, lines 2-5; claim 4, line 3; claim 6, lines 2-3; claim 8, lines 2-3; and claim 11, line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donner 2012/0296428 (hereafter referred to as Donner) in view of Weiland et al. 2011/0224796 (hereafter referred to as Weiland) in view of Laurence et al. 2011/0160866 (hereafter referred to as Laurence).

Weiland teaches an orthopedic implant for fusing bones, in the same field of endeavor, wherein both opposed first and second sides of the implant (considered the top and bottom sides in figs. 2 and 3) and longitudinally opposed ends (considered the sides with the web 8) are formed of porous metal and have a porous outer surface for the purpose of providing an implant which grows together with the bone and tissue material (par.6 and 9). Weiland further teaches solid and smooth upper and lower surface portions (considered the trailing and leading end portions in figs. 2 and 3) for the purpose of providing stability and facilitating the implantation process (par.49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle side surfaces 50 and 60 of the implant of Donner to be formed of porous metal and have a porous metal outer surface as taught by Weiland in order to allow the implant to grow together with the surrounding bone and tissue material which improves fixation of the implant to the bones. It would have been further obvious to include solid smooth upper and lower surfaces as taught by Weiland for the upper and lower surfaces of Donner in order to provide implant strength and stability and to provide a smooth surface to facilitate the implantation process while not damaging surrounding tissues. Donner in view of Weiland discloses the invention substantially as claimed, but Donner in view of Weiland does not disclose that the second leg member has a tapered structure wherein the outer surface extends obliquely towards the inner surface in a direction from the upper planar surface portion towards the lower surface portion and meets with the inner surface to form a distal tip.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the second leg member of the staple member of Donner in view of Weiland to be tapered and extend obliquely toward the inner surface and meet with the inner surface to form a distal tip as taught by Laurence in order to allow for the staple member to be more easily inserted into the bone.
Regarding claim 3, see Donner figs. 123A-123C for the tapered shape having a smaller width at the lower surface 42 than the width at the upper surface 43.
Regarding claim 5-8, see first and second staple portions 6516 in figs. 123A-123E. At least fig.123C specifically shows each staple extending laterally outwardly relative to the sides and each staple portion including a first leg member (considered the upper laterally extending portion of the staple 6516) extending laterally outwardly from and substantially flush with the upper surface portion 43 and a second leg member (considered the portion of 6516 spaced from and extending along the body) substantially perpendicular to the first leg member and extending in a direction from the top surface to the bottom surface.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holt et al. 5,395,372 discloses a second leg member that is substantially perpendicular to an upper planar surface and tapers to form a distal tip.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774